Exhibit 10.1




[COMEX LETTERHEAD]










November 16, 2009







Mr. Peter Ubaldi

Global Ecology Corporation

140 Smith Street

Keasbey, New Jersey 08832







Dear Peter,




As you know we have been working diligently with representative of the
Department of Agriculture and companies in India for the fulfillment of the
Purchase Order (#062009) we executed on June 29, 2009 for 300,00 tons of your
soil additive.  Due to the complicated nature of completing this first purchase
(by India) of the soil additive, it has taken longer than we anticipated in
getting the Letter of Credit issued.  We remain confident that all required
steps will be taken to meet the terms of the Purchase Order, including having
the Letter of Credit issued very soon.  Having said that, and acting with an
abundance of caution, we respectfully request an extension to the contract of 30
days from today to fulfill the requirement of the contract.  Please indicate
your acceptance of this extension by countersigning this letter request.







Sincerely,




/s/ Satish Shah




Satish Shah







Agreed and Accepted:

global Ecology Corporation




/s/ Peter D. Ubaldi

November 17, 2009




Peter D. Ubaldi, President

Date








































46 Glynn Court  ●  Parlin  ●  New Jersey 08859-2501



